JOHNSON, Judge.
This is an application for a writ of mandamus to compel the district court of Carter County to furnish the petitioner with a copy of the casemade at the expense of the State.
The petitioner, Larry David Roberts, was charged with the crime of robbery with firearms in the district court of Carter County; was tried and convicted and sentenced to serve IS years in the State Penitentiary. A motion for new trial was filed and overruled, and the petitioner in open court gave notice of intention to appeal to the Court of Criminal Appeals, on November 20, 1962.
The record before us shows that through his counsel the petitioner filed in writing a withdrawal of his intention to appeal, on December 5, 1962. Certain exhibits were released and the withdrawal approved by the trial court. At no time was an extension of time within which to make and serve casemade requested or granted by the trial court, and the time allowed by statute within which to make and serve casemade has expired.
 This Court has held that a case-made for appeal not served within the time allowed originally by the trial court for •serving casemade nor within the time fixed by any valid extension of time is a nullity. Hoofer v. State, 82 Okl.Cr. 237, 164 P.2d 247, 168 P.2d 313; Nichols v. State, 95 Okl.Cr. 414, 247 P.2d 311.
In view of these facts, the application for a writ of mandamus is denied.
BUSSEY, P. J., and NIX, J., concur.